Citation Nr: 1742174	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  07-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from June 1969 to July 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010 and May 2012, the Board remanded the issues of service connection for a back disability, service connection for a gynecological disability, including residuals of a hysterectomy and fibrocystic breast disease, service connection for a psychiatric disability, and service connection for a left foot disability for further evidentiary development, to include an attempt to obtain security reports, sick reports, additional VA and private treatment records, records from the Social Security Administration, and VA examinations with medical opinions.  During the course of remand and as a result of the ordered development, service connection was established for degenerative joint disease of the lumbar spine (i.e., a back disability).  See December 2012 rating decision.

In January 2014, the Board remanded the issues of service connection for a gynecological disability, a psychiatric disability, and a left foot disability for the Agency of Original Jurisdiction (AOJ) to comply with the prior remand directives.  During the course of remand and as a result of the ordered development, service connection was established for a total hysterectomy as secondary to cervical cancer (i.e., a gynecological disability).    

In August 2015, the Board remanded the issues of service connection for a psychiatric disability and service connection for a left foot disability for VA examinations with a medical opinion.  

In March 2016, the Board denied service connection for a left foot disability and remanded the issue of service connection for a psychiatric disability for VA treatment records and a supplemental VA medical opinion.  After an attempt to comply with the ordered development, the case now returns to the Board.  

The issue on appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2016, the Board remanded the issue on appeal, in pertinent part, for a supplemental VA medical opinion addressing the question of whether the claimed psychiatric disability was either caused or aggravated (i.e., worsened beyond the normal progression) by the service-connected hysterectomy or related symptoms/residuals.  In an attempt to comply with the Board's remand directives, the November 2016 VA reviewer provided a negative medical opinion on the question of whether the psychiatric disability was due to or the result of the service-connected hysterectomy and/or its residuals; however, the November 2016 VA reviewer did not provide a medical opinion on the question of whether the psychiatric disability was worsened beyond the normal progression (i.e., aggravated) by the service-connected hysterectomy and/or its residuals.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  In consideration of the foregoing, the Board must again remand the matter.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from the November 2016 VA reviewer (or another appropriate medical professional, if the reviewer is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the reviewer should state, for each psychiatric diagnosis, an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability was aggravated (i.e., worsened beyond the normal progression) by the service-connected hysterectomy and/or its residuals.  

The examiner should explain the answer.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




